MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen immigration proceedings.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The record shows that the BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely, because the motion was filed on October 18, 2007, more than ninety days after January 30, 2007, the date on which the final order of removal was entered. See 8 U.S.C. § 1252(b)(1).
The BIA also did not abuse its discretion by denying the motion to reopen for protection under the Convention Against Torture, because the motion does not provide evidence of any changes that have occurred in Mexico that are material to petitioners or them circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Kamalthas v. INS, 251 F.3d 1279 (9th Cir.2001).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion for reinstatement of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provid*358ed by 9 th Cir. R. 36-3.